The commission has found that the extension of route granted to the Chillicothe-Hillsboro Stages, Inc., is required by public convenience and necessity. This finding is amply sustained by the evidence. The question which confronts us, hence, is not that of the extension of a certificate where the public convenience and *Page 151 
necessity does not require the extension. Since upon hearing it is shown that the instant order will safeguard essential transportation service between Hillsboro and Chillicothe, where the operation of the Chillicothe-Hillsboro Stages, Inc., is the only transportation service, and will also establish this new service between Vera Cruz and Milford via Newtonsville, required by the public convenience and necessity, the commission has not exceeded its powers. Buckeye Stages, Inc., has never operated over Route No. 131 between Vera Cruz and Milford. The possible curtailment of traffic to Buckeye Stages, Inc., on the through route, is obviated by proper restrictions.
Buckeye Stages, Inc., criticizes the final form of restriction established, amending the restriction originally set forth in the order. The final restriction reads as follows: "Conditioned that no persons be transported whose entire ride is between Hillsboro and Cincinnati, nor between Hillsboro and the intersection of U.S. Route No. 50 and Ohio State Route No. 131, nor between Milford and Cincinnati."
Since State Route No. 131 intersects United States Route No. 50, both at Vera Cruz and at Milford, this criticism is justified.
We therefore affirm the order, but remand the case to the Public Utilities Commission for a more specific statement of the limitations to be imposed upon transportation over the route granted.
Order affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY and KINKADE, JJ., concur. *Page 152